Citation Nr: 1132037	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as insomnia and sleep apnea, to include as due to exposure to Agent Orange and as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to September 14, 2009, and as 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  He is in receipt of several combat citations, to include the Purple Heart and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a claim for service connection for sleep apnea and continued the 30 percent evaluation assigned for PTSD.  

In a November 2009 rating decision, the RO increased the rating assigned for PTSD to 70 percent, effective September 14, 2009.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for sleep apnea has been recharacterized as shown on the title page.

The issue of entitlement to service connection for a sleep disorder, claimed as insomnia and sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 14, 2009, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's PTSD has not caused total occupational and social impairment as of September 14, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, and not higher, for service-connected PTSD have been met prior to September 14, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for service-connected PTSD have not been met as of September 14, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

Service connection for PTSD was initially granted pursuant to 38 C.F.R. § 4.130, DC 9411 with a 10 percent evaluation effective August 3, 1993.  See March 1994 rating decision.  The rating assigned was subsequently increased to 30 percent effective March 10, 2005.  See July 2005 rating decision.  

The Veteran filed a claim for increased rating that was received at the RO on August 15, 2007.  He asserts that he is entitled to an increased rating because he struggles with his experiences day and night and because although he may appear to be normal on the outside, deep down he is hurting.  See April 2008 VA Form 9.  

The Veteran's wife reports that for many years, but recently getting worse, the Veteran would disappear when friends or family members came around; would get mad during what she considered a good conversation and pout for days; and had terrible, violent nightmares where he appeared he was fighting someone off.  She also reported that he occasionally awakens sweating, moaning and screaming that someone is coming after him and would not be able to go back to sleep afterwards.  She indicates that she has to sleep in a different room on many nights because she fears for her safety and that the Veteran's sleep patterns have worsened every year.  The Veteran's wife also reports that he cannot keep a job and has lost or quit 28 jobs since they were married and that there is always a problem with his co-workers, people in position of authority, or the job itself.  She indicates that he now sits in a bedroom all day and disconnects himself from everyone.  She reports that she has dealt with her husband's mood swings and inability to keep a job because she loves him, but asserts that his inability to hold a job is causing severe stress on their marriage and their ability to meet financial obligations.  See October 2007 statement by J.G.M. 

The Veteran's son reports that over the last 15 years, the Veteran has been irritable at times and that something as simple as a shoe being out of place in a closet really upsets him.  The Veteran's son asserts that there were more periods of normal behavior than angry outbursts, and he never felt physically threatened, nor had he ever been threatened, but he was concerned about his father's mental stability as his irritable behavior seemed to have gotten progressively worse within the last few years.  The Veteran's son also reports that the Veteran's memory had deteriorated over an estimated ten year span such that he sometimes finds it difficult to remember the previous day's activity, medication schedules, names, including those of family members and lifelong friends, and directions to places in their hometown.  See statement of L.D.M. received June 2008.  

As noted above, the Veteran's claim for increased rating was received at the RO on August 15, 2007.  Also as noted above, the rating assigned for the Veteran's PTSD was increased during the appeal period from 30 percent to 70 percent, effective September 14, 2009.  In light of the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 30 percent between August 15, 2006 and September 13, 2009 and whether he is entitled to a rating in excess of 70 percent as of September 14, 2009.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted for PTSD where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411 (2010).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id.  

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The evidence in this case consists of VA treatment records and two VA compensation and pension (C&P) examination reports.  The Board notes that although the Veteran was receiving mental health treatment at the VA Medical Center (VAMC) in Columbia, South Carolina, prior to moving to Tennessee, all mental health treatment records from this facility are dated prior to August 15, 2006 and will not be considered.  

The Board also notes that it does not appear that the Veteran has received any mental health treatment from the VAMC in Memphis, although he was seen for evaluation, management and to establish care after transferring from South Carolina to Memphis in September 2007.  In pertinent part, he reported that he was married and working as a mechanic at that time.  A depression screening was performed with a score of 17, which was suggestive of moderately severe depression.  The Veteran reported little interest or pleasure in doing things nearly every day; feeling down, depressed or hopeless nearly every day; trouble falling or staying asleep or sleeping too much nearly every day; feeling tired or having little energy nearly every day; feeling bad about himself, or that he was a failure or let himself or his family down several days; trouble concentrating on things such as reading the newspaper or watching television nearly every day; and thoughts that the Veteran would be better off dead or by hurting himself in some way.  See primary care note.  

The Veteran underwent a VA C&P review examination for PTSD on October 19, 2007, at which time his claims folder was reviewed.  The Veteran reported having dreams about Vietnam situations three times per week and that his wife said his dreams had worsened because she was always waking him because he was "carrying on" in his sleep.  The Veteran explained that he fights in his sleep as he did when he was in Vietnam.  He gets to sleep ok but this is because of his medication and he does not always stay asleep.  The Veteran reported that he frequently does not want to be around others because he does not trust people.  It is also because he is uncomfortable around others and feels that someone might do something to him.  He prefers to be alone and is comfortable when he is by himself.  The Veteran reported that his wife says, and he realizes, that he gets irritated quickly over just about any little thing.  His wife reportedly says that he is mean to her and snaps at her and she feels that she cannot do anything right for him.  

The Veteran indicated that he reacted to loud sounds and that his head gets tight such that he has to leave when he hears a loud sound or noise.  The primary feeling that he experienced most of the time was sadness.  He also thinks of Vietnam a lot and especially about some of the fights he was in and how close he came to being taken away from this earth.  When he thinks about this he asks why he was spared.  The Veteran told a few stories related to his experiences in Vietnam, one to include his life being spared when a grenade turned out to be a dud.  The Veteran reported that he thought about this incident daily and the examiner noted that he told his story with a great deal of energy.  When asked how he saw his life down the road, the Veteran indicated that he did not know how to answer that question.  

The Veteran reported feeling empathy for the current soldiers but strongly confirmed avoiding war movies and books.  He indicated that he did not have close friends and did not feel close to anyone.  It was noted that he was scheduled to begin counseling at the Memphis VA but had not yet because he had only recently moved to the area two months prior.  When he lived in South Carolina he was in counseling but did not go often because he did not feel it was helpful.  Every now and then the Veteran indicated that he felt sorry for himself but denied suicidal ideation.  He also denied homicidal ideation.  He said he sometimes thinks about Vietnam and he gets so angry that he felt he could harm someone in that moment.  When asked how he copes with those symptoms and feelings, the Veteran indicated that he stays away from other people and stays in his room.  He primarily watches television and noted that his wife called him a loner and complained that he never wants to do anything anymore.  

The Veteran reported that he had been married to his only wife for 37 years and that they had two children.  He and his wife were living with his daughter and he had frequent contact with his son who lived in South Carolina.  The Veteran indicated that he did not have friends and did not go to church.  He and his wife went out to eat about once a month but he did not participate in other social activities.  His wife complains that they do not socialize anymore.  The Veteran reported that he had not worked since July 2007 and stopped when he and his wife relocated to Memphis.  At the time he was working part time for the University of South Carolina driving a shuttle bus, which he did for two years.  The longest period of time he ever worked in any position was for 22 years as a mechanic.  Although he noted that he had never been fired from a job, he did often get "fed up" with jobs and would quit.  He stated that through the years he had probably quit a total of 25 jobs and would get into arguments with co-workers and figures of authority.  There were also times when he awakened feeling depressed and would either call in sick or just not report for work.  The Veteran denied a legal history.

Mental status examination revealed that the Veteran arrived on time for the interview and was alone.  He was dressed in blue jeans, dress shoes, a shirt and a hat.  He was clean and well-groomed and oriented to all spheres.  There was direct eye contact and the Veteran did not seem to exaggerate his symptoms.  His demeanor was approachable and he was appropriate throughout the interview.  Affect was flat though voice level and speech were within normal limits and ambulation was unremarkable.  Thought processes were grossly intact and were goal-directed, the Veteran's contact with reality was sound and intact as there were no indications of visual or auditory hallucinations, and there was no evidence of, and he did not complain of, memory impairment.  The Veteran could manage all levels of self care and activities of daily living.  The Veteran knew the amount of his benefits and that the house payment, car payment and electric bill had to be paid each month.  It was noted that he paid his own bills on time and knew how to write a check and use the bank.  He correctly calculated 43 plus 17 to be 60 but incorrectly calculated 77 minus 40 to be 27.  

Following a detailed summary that re-reported much of what was discussed above, the examiner indicated that her overall impression was that the Veteran's symptoms had worsened but that it was difficult to detect because his affect was so flat and blunted.  It appeared, however, that the symptoms had worsened and that would be indicated with a lower Global Assessment of Functioning (GAF) score.  An Axis I diagnosis of chronic PTSD was made and a GAF score of 52 was assigned.  

Under the heading "effect of PTSD on occupational and social functioning," the examiner reported that it appeared that the Veteran's PTSD symptoms had affected him through the years occupationally in a number of ways in that he would awaken feeling depressed and would either not go into work or would call in sick.  The symptoms also affected him in that he would get "fed up" and his tolerance for others was limited such that he would quit jobs.  He noted having quit a total of 25 jobs.  Socially, he seemed to be impaired in that he did not maintain social relationships and by his report his wife says that he is mean to her and snaps at her and takes out his irritability on her.  Further, he noted that his wife says he does not want to do anything socially anymore and he reported that he primarily spends his time in his room watching television.  In this way it appears that both his occupational and social functioning are moderately to severely impaired, depending on the day and circumstances.  

The Veteran underwent another VA C&P review examination for PTSD on September 14, 2009, at which time his claims folder and medical records were reviewed.  The examiner noted that electronic records showed PTSD and depression on the Veteran's problem list and that he was taking Sertraline; however, there did not appear to be notes related to mental health treatment.  The Veteran reported that he felt "somewhat" depressed stating "I just feel like I'm just here.  Nothing going on, I don't have any purpose in life, just living.  I have all kinds of crazy thoughts in my head.  I just be thinking all the time about different things...just random thoughts."  For example, "I'm falling off a cliff but I never hit the bottom but I'm always falling.  I be thinking crazy stuff like that."  The Veteran said he did not have suicidal thoughts but "I feel like I'm driving a car and I'm on this hill or mountain and the car always goes off the cliff."  He followed up that he had no plan or intent of self harm but did think about it, though he was protected from self harm because "I like living.  I wanna see what's in the future for me."  The examiner noted that the Veteran was unable to verbalize an actual future for himself and endorsed feeling worthless, helpless and hopeless.  

Sleep was poor, producing three to five hours per night, depending on if the Veteran had nightmares.  The Veteran struggled to initiate and maintain sleep, did not feel rested when he awoke, and felt tired.  Energy level was low as was his motivation.  He stated that "I don't wanna do anything, just watch TV and stay away from everyone."  His libido was zero and the Veteran indicated that he felt angry at times and struggled with decision-making, noting that he changed his mind often and then his wife gets upset with him causing him to get angry at her.  The Veteran reported that he managed hygiene every couple days.  He reported being depressed with a lot of time to think and most often finding himself thinking about Vietnam and the war, which causes the depression.  

The Veteran denied a legal history and educational accomplishments.  He reported being married to his only wife for 39 years and described his relationship as fair, nothing that "it's because I have some issues and I treat my wife kind of bad."  He defined "bad" to be that he is "real mean to her" and to having struck her in December 2008 while under the influence of over one-half pint of alcohol.  He said he did not drink this amount often and that the police were not involved.  The Veteran indicated that he hit her once, but that it was not the first time he had ever hit her, though it had been several years since he had hit her.  The Veteran reported two children from this marriage and indicated that "we talk, but we not real, real close."  He noted that he and his wife were living with his daughter secondary to having relocated to the area.  The Veteran also reported talking with his son about once every two weeks by phone.  He indicated that he had nine brothers and sisters and that eight remain alive.  The Veteran denied talking to them, stating "I just don't have any kind of relationship with them," and reported that he will see one or some of them one to two times per year by accident as they do not plan to spend time together.  The Veteran also reported having little contact with his mother, who lived in South Carolina.  

The Veteran denied having any friends and any acquaintances in the area.  He reported watching television and taking care of his daughter's dog.  He and his daughter will go out to eat once every couple of months.  The examiner indicated that the Veteran was socially detached and his impulse control was limited when he is under the influence of alcohol.  He was also detached and distant from family and uninvolved in activities.  

Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was unremarkable and speech was spontaneous, clear and coherent.  The Veteran's attitude toward the examiner was noted as cooperative and attentive.  Affect was congruent and mood was anxious.  The Veteran was unable to do serial sevens (93, 85, 78, 71, 64 - he took so long to get this far that the examiner stopped him) but was able to spell a word forwards and backwards (world, dlrow).  The Veteran's orientation was intact to person, time and place, thought process was linear, thought content was unremarkable, and there were no delusions.  The Veteran understood the outcome of behavior, understood that he had a problem, and was of average intelligence.  The examiner noted that sleep deprivation interfered with concentration and focus but that the Veteran was still able to accomplish tasks sometimes.  There were no hallucinations, inappropriate behavior or obsessive/ritualistic behavior and the Veteran interpreted proverbs appropriately.  There were no panic attacks or homicidal thoughts and suicidal thoughts were noted before.  The extent of impulse control was described as fair and the examiner again noted episodes of violence in that the Veteran had hit his wife in the distant past and had hit her while under the influence of alcohol since the 2007 VA examination.  The Veteran was able to maintain minimum personal hygiene and had no problems with household chores, toileting, grooming, shopping, self-feeding, bathing, and dressing/undressing, but was noted to have slight problems with driving due to road rage and aggressive driving.  

The Veteran's remote, recent and immediate memory were all noted as normal.  Symptoms of PTSD were noted to include persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, and recurrent distressing dreams of the event; persistent avoidance of stimuli associated with the trauma and numbing of general responsively by markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, and sense of foreshortened future; and persistent symptoms of increased arousal by difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner noted that the onset of symptoms was chronic and that the Veteran did not see a future for himself and got angry enough that he has lost control and hit his wife.  He is also aware of feeling sadness more than other emotions, had nightmares of Vietnam two times per week, remembered Vietnam daily, particularly some of the most traumatizing events, and was nervous in public and protected his back because "I don't trust people.  Somebody might come up and do something.  I don't even like to go out in public."

The examiner identified behavioral, cognitive, social, affective or somatic change the Veteran attributed to stress exposure as drinking and using marijuana a lot when he came back from Vietnam.  He did not want to associate with anyone and only wanted to drink.  He also "didn't wanna do anything when I came from Nam."  The examiner indicated that the Veteran knew the amount of his benefit payment and of monthly bills, prudently handled payments, personally handled money and paid bills, and was capable of managing financial affairs.  The examiner also noted that the Veteran had been a mechanic for 21 years and met the requirements for early retirement in 1999.  An Axis I diagnosis of PTSD with depression was made and a GAF score of 48 was assigned.  

The examiner noted changes in the Veteran's functional status and quality of life since the last examination to include performance in employment (did not get along with co-workers or supervisors but "I put up with them"), family role functioning (hit his wife; has no relationships with siblings), social/interpersonal relationships (no friends or acquaintances), and recreation/leisure pursuits (limited to watching TV, taking care of his daughter's dog, and occasionally going out to eat).  The examiner noted that PTSD was responsible for the Veteran's loss of impulse control due to angry outbursts and his lack of friends and close connections with family due to social detachment, lack of trust in others, and reduced participation in recreational activities.  The examiner also noted that the Veteran's prognosis with treatment was fair to good but without it was guarded.  

The examiner reported that there was no total occupational and social impairment due to PTSD signs and symptoms, but the signs and symptoms of PTSD did result in deficiencies in judgment (hit his wife while under the influence of alcohol in December 2008); thinking (poor concentration and memory); family relations (hit his wife; no relationships with siblings); work (didn't get along with co-workers and supervisors when he did work); and mood (depressed).  

The evidence of record supports the assignment of a 50 percent rating for PTSD prior to September 14, 2009.  As an initial matter, the Board notes that the Veteran was assigned a GAF score of 52 at the time of the October 2007 VA examination.  This score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, D.C., American Psychiatric Association (1994) (DSM-IV).  In addition, the subjective symptoms exhibited by the Veteran during the time frame prior to September 14, 2009 included isolation; nightmares; irritability; little interest or pleasure in doing things; depression; trouble falling and/or staying asleep; difficulty concentrating; some memory impairment; inability to trust people; intrusive thoughts/flashbacks; difficulty with personal relationships; and flat and blunted affect.  See September 2007 primary care note; October 2007 statement by J.G.M.; October 2007 VA C&P examination report; statement received June 2008 from L.D.M.  The Board finds that these symptoms approximate the criteria for the assignment of a 50 percent rating.  Moreover, the October 2007 VA examiner specifically indicated that the Veteran's symptoms had worsened and demonstrated that worsening with a lower GAF score.  

The Board acknowledges that the Veteran reported thinking that he thought he would be better off dead or of hurting himself in some way at the time he was seen at the Memphis VAMC in September 2007, see primary care note, and that suicidal ideation is one of the symptoms listed under the criteria for a 70 percent evaluation.  At the time of the October 2007 examination, however, the Veteran denied any suicidal ideation.  Therefore, he did not consistently report suicidal ideation prior to September 14, 2009.  In fact, the Board notes that the Veteran denied suicidal ideation and indicated that he enjoyed living even at the time of the September 2009 VA examination.  

The Board also acknowledges that at the time of the September 2009 VA examination, the Veteran reported hitting his wife in December 2008, and that the symptom of impaired impulse control (such as unprovoked irritability with periods of violence) is one of the symptoms listed under the criteria for a 70 percent evaluation.  In his June 2008 letter, however, the Veteran's son specifically noted that over the last 15 years, there had been more periods of normal behavior than angry outbursts and he denied ever feeling physically threatened by his father.  

In addition to the foregoing, the record is devoid of subjective and/or objective evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene.  Rather, the Veteran appeared clean and well-groomed and was completely oriented to all spheres at the time of the October 2007 VA examination, and he made direct eye contact and his thought processes were found grossly intact and goal-directed.  

The Board also finds that the Veteran does not have occupational and social impairment with deficiencies in most areas.  Rather, the October 2007 VA examiner found that his occupational and social function appeared to be moderately to severely impaired depending on the day and circumstances.  In addition, the Veteran had been married for 37 years at the time of the October 2007 examination, he and his wife were living with their daughter and he had frequent contact with his son, he and his wife went out to eat about once per month, and he had been working until July 2007 when he stopped due to a move from South Carolina to Tennessee.  The criteria for total occupational and social impairment are clearly not shown, with the evidence of record demonstrating an absence of evidence of gross impairment of thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, the inability to perform the activities of daily living, disorientation to time or place, or the memory loss of close relatives or the Veteran's own occupation or name.  For all these reasons, the Board finds that the evidence in total does not support a rating in excess of 50 percent prior to September 14, 2009.  

The evidence of record also does not support the assignment of a rating in excess of 70 percent for PTSD as of September 14, 2009.  The Board acknowledges that the Veteran reported continuing depression; feelings of worthlessness, helplessness and hopelessness; continuing nightmares and poor sleep; continuing irritability; continuing isolation/social detachment; and low energy and motivation.  See September 2009 VA examination.  The Board also notes that the Veteran had not worked since relocating to Tennessee sometime in 2007, had no friends or acquaintances, and reported only some minimal contact with his son, very little contact with his mother, and almost no contact at all with any of his siblings.  Id.  Lastly, the Board acknowledges that the September 2009 VA examiner assigned a GAF score of 48, which represents serious symptoms or any serious impairment in social, occupational or school functioning.  See DSM-IV.

However, any GAF score assigned must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).  In that vein, there is no evidence as of September 14, 2009 of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran was clean, neatly groomed and appropriately and casually dressed; he denied hallucinations, panic attacks and homicidal ideation; there was no inappropriate behavior or obsessive/ritualistic behavior; and the Veteran was still married to his wife and living with his daughter.  See September 2009 VA examination.  In addition, the VA examiner clearly indicated that although there had been changes in the Veteran's functional status and quality of life since the last examination, there was no total occupational and social impairment.  

For all these reasons, the Board does not find that the Veteran meets the criteria for a rating in excess of 70 percent as of September 14, 2009.  

II. Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's PTSD symptoms cause impairment in occupational and social functioning, but such impairment is contemplated by the rating criteria and the Board finds that the rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.




III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the issuance of the November 2007 rating decision that is the subject of this appeal, the Veteran was informed of the evidence necessary to substantiate a claim for an increased rating and was advised of his and VA's respective duties in obtaining evidence by means of an August 2007 letter from the RO.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's VA and private treatment records have been associated with the claims folder and he was afforded several appropriate VA examinations in connection with his claim for increased rating.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

A rating of 50 percent, and not higher, for PTSD is granted prior to September 14, 2009, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 70 percent for PTSD as of September 14, 2009, is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran seeks entitlement to service connection for a sleep disorder, claimed as insomnia and sleep apnea.  When he initially filed his claim, he asserted that his problems with sleep were the result of exposure to Agent Orange.  See August 2007 VA Form 21-4138.  Since then, he has asserted that his sleep disorder is caused by or aggravated by his service-connected PTSD.  See August 2009 In Lieu of VA Form 646.  

As an initial matter, the Veteran has not been provided with notice concerning what the evidence must show to support a claim for secondary service connection.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Based on the contentions raised by the Veteran concerning a link between his service-connected PTSD and sleep disorder, this must be accomplished on remand.  

Review of the medical evidence of record reveals that the Veteran has been diagnosed with "moderate sleep disordered breathing" (SDB) with REM/Positional Component and excessive sleepiness secondary to SDB.  See May 2007 Diagnostic Sleep Report from Columbia Heart, P.A.  The Board notes that the sleep report was conducted following an April 2007 consultation that noted the Veteran had sleep apnea symptoms, to include a.m. headache, falling asleep very easily, nonrestorative sleep, and loud snoring.  Although his family physician reports that a sleep study showed definitive sleep apnea, this is not supported by the medical evidence of record.  See July 2007 letter from Dr. S.D.F.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the Veteran's documented diagnoses of SDB with REM/Positional Component and excessive sleepiness secondary to SDB, and in light of the contentions raised by the Veteran, the Board finds that a medical examination is necessary for the purpose of obtaining an opinion regarding the etiology of the Veteran's sleep disorder.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the information and evidence not of record that is necessary to substantiate a claim for service connection for a sleep disorder on a secondary basis (see 38 C.F.R. § 3.310); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.  

2.  Obtain the Veteran's treatment records from the VAMC in Memphis, dated since October 2009.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The claims folder must be made available to the medical examiner and review of the folder should be noted.  A thorough history should be obtained from the Veteran.

The examiner should identify all sleep disorders.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current sleep disorder had its onset during active service or is related to any in-service event, disease, or injury.

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected PTSD caused or aggravated (i.e., caused an increased in severity of) any current sleep disorder. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include an adequate response to the specific actions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


